Order entered October 30, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00773-CV

                   IN THE INTEREST OF R.R. AND J.V., CHILDREN

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-11-02361-R

                                         ORDER
       We GRANT court reporter Tanner Joy Feast’s request for extension of time to file the

reporter’s record and ORDER the record be filed no later than November 3, 2014.


                                                    /s/   ADA BROWN
                                                          JUSTICE